 Case 3:19-cr-04551-JAH Document 30 Filed 09/02/20 PageID.116 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 19cr4551-JAH
11                     Plaintiff,                  SECOND AMENDED ORDER
                                                   OF CRIMINAL FORFEITURE
12         v.
13   NIMESH SHAH,
14                     Defendant.
15
16        On August 24, 2020, this Court entered its Amended Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of NIMESH SHAH (“Defendant”) and any and all third parties in the
19 following properties:
20              1.    $185,618.80 in funds from Account #856727511 held in
                      the name of Blue Star Learning, Inc. at JPMorgan Chase
21                    Bank, San Diego, CA;
22              2.    $1,500,139.97 in funds from Account #3725323589 held in
                      the name of Blue Star Learning, Inc. at JPMorgan Chase
23                    Bank, San Diego, CA; and
24              3.    $1,390,603.00 in funds from Account #3029397626 held in
                      the name of Nimesh H. Shah or Nidhi Shah at JPMorgan
25                    Chase Bank, San Diego, CA.
26        It was further ordered in the Amended Order that the money judgment
27 imposed upon Defendant NIMESH SHAH in the Preliminary Order was to be
28 revised to the unpaid balance of $185,618.80.
 Case 3:19-cr-04551-JAH Document 30 Filed 09/02/20 PageID.117 Page 2 of 2




 1         That money judgment has now been credited with the amount of $185,618.80
 2 and is fully satisfied.
 3         Accordingly, IT IS HEREBY ORDERED that the money judgment against
 4 Defendant NIMESH SHAH in the amount of $185,618.80 has been fully satisfied.
 5
 6
     DATED: September 2, 2020
 7
 8
 9
                                        _________________________________
10                                      JOHN A. HOUSTON
11                                      UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -2-                         19cr4551
